Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Double Patenting
The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees. A nonstatutory double patenting rejection is appropriate where the conflicting claims are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). See, e.g., In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on nonstatutory double patenting provided the reference application or patent either is shown to be commonly owned with the examined application, or claims an invention made as a result of activities undertaken within the scope of a joint research agreement. See MPEP § 717.02 for applications subject to examination under the first inventor to file provisions of the AIA  as explained in MPEP § 2159. See MPEP § 2146 et seq. for applications not subject to examination under the first inventor to file provisions of the AIA . A terminal disclaimer must be signed in compliance with 37 CFR 1.321(b). 
The USPTO Internet website contains terminal disclaimer forms which may be used. Please visit www.uspto.gov/patent/patents-forms. The filing date of the application in which the form is filed determines what form (e.g., PTO/SB/25, PTO/SB/26, PTO/AIA /25, or PTO/AIA /26) should be used. A web-based eTerminal Disclaimer may be filled out completely online using web-screens. An eTerminal Disclaimer that meets all requirements is auto-processed and approved immediately upon submission. For more information about eTerminal Disclaimers, refer to www.uspto.gov/patents/process/file/efs/guidance/eTD-info-I.jsp.
Claims 2-5, 8-11, 14-17, and 20-23 are rejected on the ground of nonstatutory double patenting as being unpatentable over independent claims of U.S. Patent No. 11322099. Although the claims at issue are not identical, they are not patentably distinct from each other because the current claims encompass a broader form of those found in the issued patent.
Claim Objections
Claims 1, 8, 14, and 20 are  objected to because of the following informalities:  “the vehicle” should likely be “a vehicle”.  Appropriate correction is required.

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claim(s) 2-6, 8-12, 14-18, and 20-24 is/are rejected under 35 U.S.C. 103 as being unpatentable over Evans et al. (U.S. App. 20100127847) in view of Lee et al. (U.S. App. 2014/0019005) in view of Oba (U.S. App. 20190248288).
In regard to claim 2, Evans teaches a computing system (see Fig. 1, touchscreen dashboard) comprising: an electronic display dashboard (see Fig. 1, touchscreen dashboard); a camera (see Para. 21 camera) for the electronic display dashboard (see Fig. 11 and Para. 18 video conferencing); a processor (see Para. 42 processor); and a memory coupled to the processor (see Para. 41 memory), the memory to store instructions which, when executed by the processor, cause the computing system to: display via the electronic display dashboard a plurality of virtual objects, the virtual objects including at least one of a virtual dial, a virtual gauge, or a user interface (UI) (see Figs. 1 and 3, dials and gauges); display via the electronic display dashboard, based on the video (See Figs. 1 and 11).
Evans is not relied upon to teach display an external object to a driver that is otherwise occluded by the vehicle.

However, Lee teaches display an external object to a driver that is otherwise occluded by the vehicle (see at least Para. 120 and 178 in conjunction with Figs. 11 and 14).
It would have been obvious to modify the display of Evans with the video of Lee so effectively prevent danger while driving (see Para. 40). 
Evans and Lee are not relied upon to teach camera to provide video for the electronic display dashboard.
However, Oba teaches camera to provide video for the electronic display dashboard (see at least Figs. 1, 3, and 14).
 It would have been obvious to modify the display of Evans with the video of Lee in further view of the dash of Oba so as to effectively show danger and call attention to it while driving (see Para. 5-7). Examiner further notes Evans as modified by Lee discloses the base product/process of image in a vehicle showing obstructed dangers while Oba teaches the known technique of using video from a camera to yield predictable results in the display dashboard of Evans as modified by Lee. 
	In regard to claim 8, Evans teaches an apparatus  (see Fig. 1, touchscreen dashboard) comprising: a memory (see Para. 41 memory); and logic communicatively coupled to the memory, the logic implemented at least partly in one or more of configurable hardware logic or fixed-functionality hardware logic, the logic to (see Para. 42 processor): display via an electronic display dashboard a plurality of virtual objects, the virtual objects including at least one of a virtual dial, a virtual gauge, or a user interface (UI) (see Figs. 1 and 3, dials and gauges); and display via the electronic display dashboard, based on a video (See Figs. 1 and 11); a camera (see Para. 21).
	Evans is not relied upon to teach video from the camera, an external object to a driver that is otherwise occluded by the vehicle.
However, Lee teaches display from the camera, an external object to a driver that is otherwise occluded by the vehicle (see at least Para. 120 and 178 in conjunction with Figs. 11 and 14).
It would have been obvious to modify the display of Evans with the video of Lee so effectively prevent danger while driving (see Para. 40). Examiner further notes Evans discloses the base product/process of image on a dashboard while Lee teaches the known technique of video on a windshield display to yield predictable results in the display dashboard of Evans. 
Evans and Lee are not relied upon to teach video from the camera to the dashboard. 
However, Oba teaches video from the camera to the dashboard (see at least Figs. 1, 3, and 14)
 It would have been obvious to modify the display of Evans with the video of Lee in further view of the dash of Oba so effectively to show danger and call attention to it while driving (see Para. 5-7). Examiner further notes Evans as modified by Lee discloses the base product/process of image in a vehicle showing obstructed dangers while Oba teaches the known technique of using video from a camera to yield predictable results in the display dashboard of Evans as modified by Lee. 

	In regard to claim 14, Evans teaches at least one computer readable storage medium (see Para. 41 memory) comprising a set of instructions which, when executed by a computing system  (see Para. 42 processor), cause the computing system to: display via an electronic display dashboard a plurality of virtual objects, the virtual objects including at least one of a virtual dial, a virtual gauge, or a user interface (UI); and display via the electronic display dashboard (see Figs. 1 and 3, dials and gauges),
a video and a camera (see Para. 21 camera Figs. 1 and 11).
	Evans is not relied upon to teach based on a video from a camera, an external object to a driver that is otherwise occluded by the vehicle.
However, Lee teaches based on a video, an external object to a driver that is otherwise occluded by the vehicle (see at least Para. 120 and 178 in conjunction with Figs. 11 and 14).
It would have been obvious to modify the display of Evans with the video of Lee so effectively prevent danger while driving (see Para. 40). Examiner further notes Evans discloses the base product/process of image on a dashboard while Lee teaches the known technique of video on a windshield display to yield predictable results in the display dashboard of Evans. 
Evans and Lee are not relied upon to teach video from a camera to the dashboard.
However, Oba teaches video from a camera to the dashboard (see at least Figs. 1, 3, and 14)
 It would have been obvious to modify the display of Evans with the video of Lee in further view of the dash of Oba so effectively show danger and call attention to it while driving (see Para. 5-7). Examiner further notes Evans as modified by Lee discloses the base product/process of image in a vehicle showing obstructed dangers while Oba teaches the known technique of using video from a camera to yield predictable results in the display dashboard of Evans as modified by Lee. 
	In regard to claim 20, Evans teaches a method (see Fig. 1, touchscreen dashboard and Fig. 2 dragging gauges), comprising: providing an electronic display dashboard in a vehicle; providing at least one camera for the electronic display dashboard (see Fig. 1, touchscreen dashboard and camera in para. 21); displaying via the electronic display dashboard a plurality of virtual objects, the virtual objects including at least one of a virtual dial, a virtual gauge, or a user interface (UI); and displaying via the electronic display dashboard  (see Figs. 1 and 3, dials and gauges), based on the video (See Figs. 1 and 11).
	Evans is not relied upon to teach camera to provide video for the electronic display and an external object to a driver that is otherwise occluded by the vehicle.
However, Lee teaches and an external object to a driver that is otherwise occluded by the vehicle (see at least Para. 120 and 178 in conjunction with Figs. 11 and 14).
It would have been obvious to modify the display of Evans with the video of Lee so effectively prevent danger while driving (see Para. 40). Examiner further notes Evans discloses the base product/process of image on a dashboard while Lee teaches the known technique of video on a windshield display to yield predictable results in the display dashboard of Evans. 
Evans and Lee are not relied upon to teach camera to provide video for the electronic display.
However, Oba teaches camera to provide video for the electronic display (see at least Figs. 1, 3, and 14).
 It would have been obvious to modify the display of Evans with the video of Lee in further view of the dash of Oba so effectively show danger and call attention to it while driving (see Para. 5-7). Examiner further notes Evans as modified by Lee discloses the base product/process of image in a vehicle showing obstructed dangers while Oba teaches the known technique of using video from a camera to yield predictable results in the display dashboard of Evans as modified by Lee. 
	Regarding claims 3, 9, 15, and 21 Evans in view of Lee and Oba teaches all the limitations of claims 2, 8, 14, and 20 respectively. Evans and Lee are not relied upon to teach wherein the plurality of virtual objects are superimposed over the video for display via the electronic display dashboard. Oba further teaches wherein the plurality of virtual objects are superimposed over the video for display via the electronic display dashboard (see Fig. 12).
It would have been obvious to modify the display of Evans with the video of Lee in further view of the dash of Oba so as to effectively to show danger and call attention to it while driving (see Para. 5-7). Examiner further notes Evans as modified by Lee discloses the base product/process of image in a vehicle showing obstructed dangers while Oba teaches the known technique of using video from a camera to yield predictable results in the display dashboard of Evans as modified by Lee. 
Regarding claims 4, 10, 16, and 22 Evans in view of Lee and Oba teaches all the limitations of claims 2, 8, 14, and 20 respectively. Evans further teaches wherein the instructions, when executed, cause the computing system to move, in response to a command from the driver, one of the virtual objects to a new position for display via the electronic display dashboard (see Fig. 2).
Regarding claims 5, 11, 17, and 23 Evans in view of Lee and Oba teaches all the limitations of claims 2, 8, 14, and 20 respectively. Evans and Lee are not relied upon to teach wherein a view from a windshield mates with a view on the electronic display dashboard.
However, Oba teaches wherein a view from a windshield mates with a view on the electronic display dashboard (see Fig. 1).
It would have been obvious to modify the display of Evans with the video of Lee in further view of the dash Oba so as to effectively show danger and call attention to it while driving (see Para. 5-7). Examiner further notes Evans as modified by Lee discloses the base product/process of image in a vehicle showing obstructed dangers while Oba teaches the known technique of using video from a camera to yield predictable results in the display dashboard of Evans as modified by Lee. 
Regarding claims 6, 12, 18, and 24 Evans in view of Lee and Oba teaches all the limitations of claims 5, 11, 17, and 23 respectively. Evans and Lee are not relied upon to teach wherein the electronic display dashboard comprises a majority of an area beneath the windshield.
However, Oba teaches wherein the electronic display dashboard comprises a majority of an area beneath the windshield (see Fig. 2).
It would have been obvious to modify the display of Evans with the video of Lee in further view of the dash Oba so as to effectively show danger and call attention to it while driving (see Para. 5-7). Examiner further notes Evans as modified by Lee discloses the base product/process of image in a vehicle showing obstructed dangers while Oba teaches the known technique of using video from a camera to yield predictable results in the display dashboard of Evans as modified by Lee. 
Claim(s) 7, 13, 19, and 25 is/are rejected under 35 U.S.C. 103 as being unpatentable over Evans et al. (U.S. App. 20100127847) in view of Lee et al. (U.S. App. 20140019005) in view of Oba (U.S. App. 20190248288) in further view of Yaldo et al. (U.S. App. 20180222389).
Regarding claims 7, 13, 19, and 25 Evans in view of Lee and Oba teaches all the limitations of claims 2, 8, 14, and 20 respectively. Evans and Lee are not relied upon to teach wherein the electronic display dashboard comprises at least one discrete display giving an appearance as a window to display a view from a front of the vehicle.
However, Oba teaches wherein the electronic display dashboard comprises at least one discrete display giving an appearance as a window to display a view from a rear of the vehicle (see at least Figs. 1, 5-12 stitching side and rear view together).
It would have been obvious to modify the display of Evans with the video of Lee in further view of the dash Oba so as to effectively show danger and call attention to it while driving (see Para. 5-7). Examiner further notes Evans as modified by Lee discloses the base product/process of image in a vehicle showing obstructed dangers while Oba teaches the known technique of using video from a camera to yield predictable results in the display dashboard of Evans as modified by Lee. 
Oba is not relied upon to teach a front view. Oba does teach the concept of a rear view as discussed above. 
However, Yaldo teaches a front view (see Para. 42 front camera to zoom in on an otherwise obscured portion). 
It would have been obvious to modify the display of Evans with the video of Lee and Oba with the front view of Yaldo so as to effectively analyze an obstructed or obscured area (see Para. 42). Examiner further notes Evans as modified by Lee and Oba discloses the base product/process of showing obstructions on a dashboard while Yaldo teaches the known technique of using a front view to yield predictable results in the display front obstructions in the dashboard of Evans as modified by Lee and Oba. 
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to MATTHEW YEUNG whose telephone number is (571)272-4115. The examiner can normally be reached M-F 9am-5pm EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, William Boddie can be reached on 571-272-0666. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/MATTHEW YEUNG/Primary Examiner, Art Unit 2625